                                                                     Case 2:18-cv-01841-JCM-GWF Document 4 Filed 10/22/18 Page 1 of 3



                                                             1 DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2 REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3 AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4 Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5 Facsimile: (702)380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6 Email: rex.garner@akerman.com
                                                             7 Attorneys for TD Auto Finance LLC
                                                             8
                                                             9                                UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12 JAMIE SPRAGUE,                                       Case No. 2:18-cv-01841-JCM-GWF
AKERMAN LLP




                                                            13                         Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                                                                                    DEFENDANT TD AUTO FINANCE LLC’S
                                                            14          vs.                                         TIME TO RESPOND TO THE
                                                                                                                    COMPLAINT (FIRST REQUEST)
                                                            15 TD AUTO FINANCE LLC f/k/a Chrysler
                                                                 Financial,
                                                            16
                                                                                       Defendants.
                                                            17
                                                            18
                                                            19          Pursuant to Local Civil Rule 6-1(a), Jamie Sprague (“Plaintiff”) and Defendant TD Auto

                                                            20 Finance LLC (“TDAF”), through their respective counsel, hereby stipulate to an extension for
                                                            21 TDAF to respond to Plaintiff’s Complaint in light of the following facts:
                                                            22                                             RECITALS

                                                            23          WHEREAS, Plaintiff, through his counsel, filed the Complaint in this action on September

                                                            24 21, 2018;
                                                            25          WHEREAS, TDAF appears to have been served with Plaintiff’s Complaint on October 4,

                                                            26 2018;
                                                            27 ///
                                                            28 ///

                                                                                JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                              TIME TO RESPOND TO THE COMPLAINT
                                                                     Case 2:18-cv-01841-JCM-GWF Document 4 Filed 10/22/18 Page 2 of 3



                                                             1          WHEREAS, TDAF’s response to Plaintiff’s Complaint is due on or before October 25,

                                                             2 2018;
                                                             3          WHEREAS, TDAF is undergoing a preliminary investigation with the hopes of engaging

                                                             4 in initial settlement discussions with Plaintiff to reach an early resolution of this matter;
                                                             5          WHEREAS, this is the first stipulation for extension of time for TDAF to respond to

                                                             6 Plaintiff’s Complaint;
                                                             7          WHEREAS, the Parties stipulate and agree that, for this good cause, TDAF’s time to

                                                             8 respond to Plaintiff’s Complaint is extended 21 days up to and including November 15, 2018.
                                                             9 ///
                                                            10 ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11 ///
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            12 ///
                                                            13 ///
                                                            14 ///
                                                            15 ///
                                                            16 ///
                                                            17 ///
                                                            18 ///
                                                            19 ///
                                                            20 ///
                                                            21 ///
                                                            22 ///
                                                            23 ///
                                                            24 ///
                                                            25 ///
                                                            26 ///
                                                            27 ///
                                                            28 ///
                                                                                                            –1–
                                                                                JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                              TIME TO RESPOND TO THE COMPLAINT
                                                                   Case 2:18-cv-01841-JCM-GWF Document 4 Filed 10/22/18 Page 3 of 3



                                                             1                                         STIPULATION

                                                             2         NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,

                                                             3 through their respective counsel that the deadline for TDAF to file its response to Plaintiff’s
                                                             4 Complaint shall be extended 21 days up to and including November 15, 2018.
                                                             5         IT IS SO STIPULATED.

                                                             6
                                                             7 DATED: October 22, 2018
                                                             8
                                                                   AKERMAN LLP                                       KAZEROUNI LAW GROUP, APC
                                                             9
                                                            10 By: /s/ Rex D. Garner                              By: /s/ Michael Kind
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                    DARREN T. BRENNER, ESQ.                           MICHAEL KIND, ESQ.
                                                            11      Nevada Bar No. 8386
                      LAS VEGAS, NEVADA 89134




                                                                                                                      Nevada Bar No. 13903
                                                                    REX D. GARNER, ESQ.
                                                                                                                      KAZEROUNI LAW GROUP, APC
AKERMAN LLP




                                                            12      Nevada Bar No. 9401
                                                                    1635 Village Center Circle, Suite 200             6069 South Forte Apache Road
                                                            13      Las Vegas, NV 89134                               Suite 100
                                                                    Telephone: (702) 634-5000                         Las Vegas, NV 89148
                                                            14      Facsimile: (702)380-8572                          Telephone: (800) 400-6808 x7
                                                                    Email: darren.brenner@akerman.com                 Facsimile: (800) 520-5523
                                                            15      Email: rex.garner@akerman.com                     Email: mkind@kazlg.com
                                                            16      Attorneys for TD Auto Finance LLC
                                                                                                                      Attorney for Jamie Sprague
                                                            17
                                                            18
                                                            19
                                                            20         IT IS SO ORDERED:

                                                            21                                                UNITED STATES
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                                                                            MAGISTRATE  JUDGE
                                                            22
                                                                                                              DATED:      10-23-2018
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
                                                                                                          –2–
                                                                              JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                            TIME TO RESPOND TO THE COMPLAINT
